ROCKDALE RESOURCES CORPORATION 11044 Research Boulevard, Suite A-200 Austin, Texas 78759 July 17, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Rockdale Resources Corporation, Request to Withdraw Registration Statement on Form S-1, File No. 333-184575 Ladies and Gentlemen: Rockdale Resources Corporation (the “Company”), pursuant to Rule 477(a) of Regulation C promulgated under the Securities Act of 1933, as amended (the “Securities Act”), respectfully requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of its Registration Statement on Form S-1, as amended (File No. 333-184575) (the “Registration Statement”), together with all exhibits thereto, effective as of the date of this application or as soon as practicable thereafter.The Registration Statement was originally filed with the Commission on October 24, 2012. The Registration Statement was filed in connection with the proposed public offering by the Company of Units comprising Microbonds and Series A Warrants, which the Company has decided not to pursue at this time.The Registration Statement has not been declared effective and no securities have been or will be sold pursuant to the Registration Statement. In accordance with Rule 457(p) under the Securities Act, the Company requests that all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the account of the Company for future use. If you have any questions regarding this application, please contact Alex R. Allemann of Winstead PC at (512) 370-2804.Thank you for your assistance in this matter. Very truly yours, ROCKDALE RESOURCES CORPORATION By: /s/ Marc Spezialy Marc Spezialy Chief Executive Officer
